Exhibit 10.3

EXECUTION VERSION

WAIVER AND AMENDMENT NUMBER ONE TO TERM LOAN AGREEMENT

This WAIVER AND AMENDMENT NUMBER ONE TO TERM LOAN AGREEMENT (this “Amendment”),
dated as of July 30, 2014, is entered into by and among ANCHOR HOCKING, LLC, a
Delaware limited liability company (“Anchor”), ONEIDA LTD., a Delaware
corporation (“Oneida” and together with Anchor, each individually a “Borrower”
and collectively, “Borrowers”), UNIVERSAL TABLETOP, INC., a Delaware corporation
(“Holdings”), the Lenders party to the Term Loan Agreement (defined below)
listed on the signature pages hereto and constituting the Required Lenders, each
other Subsidiary of Holdings party hereto (collectively, the “Guarantors”),
DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent (“Administrative
Agent”), and EVERYWARE GLOBAL, INC., a Delaware corporation (“Parent”), and in
light of the following:

W I T N E S S E T H:

WHEREAS, Holdings, Borrowers, Lenders, Guarantors and Administrative Agent are
parties to that certain Term Loan Agreement dated as of May 21, 2013 (as
amended, restated, supplemented, or otherwise modified from time to time, the
“Term Loan Agreement”);

WHEREAS, Holdings and Borrower have requested that Lenders (a) waive Events of
Default (the “Specified Defaults”) that have occurred and are continuing under
Section 8.01(b) of the Term Loan Agreement (subject to the Cure Right in
Section 8.03 of the Term Loan Agreement) as a result of the Borrowers’ failure
to comply with (i) the Maximum Consolidated Leverage Ratio under Section 7.11(a)
of the Term Loan Agreement and (ii) the Minimum Interest Coverage Ratio under
Section 7.11(b) of the Term Loan Agreement, in each case for the Fiscal Quarters
ended March 31, 2014 and June 30, 2014, and (b) make certain amendments to the
Term Loan Agreement;

WHEREAS, pursuant to Section 10.1 of the Term Loan Agreement, certain waivers
and amendments of the Term Loan Documents may be made by the Required Lenders
(as defined therein); and

WHEREAS, upon the terms and conditions set forth herein, the Required Lenders
are willing to (a) waive the Specified Defaults and (b) make certain amendments
to the Term Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. All initially capitalized terms used herein (including the
preamble and recitals hereof) without definition shall have the meanings
ascribed thereto in the Term Loan Agreement.

2. Waivers. Subject to the satisfaction of the conditions precedent set forth in
each of Sections 4 and 5 below, Required Lenders hereby waive (a) the Specified
Defaults and (b) the obligation of the Borrowers to pay interest at the Default
Rate in connection with the Specified Defaults pursuant to Section 2.06(b) of
the Term Loan Agreement.

3. Amendments to Term Loan Agreement. Subject to the satisfaction of the
conditions precedent set forth in Sections 4 and 5 below:

(a) Section 1.01 of the Term Loan Agreement is hereby amended by including the
following additional definitions in alphabetical order:

“Amendment Date” means July 30, 2014.



--------------------------------------------------------------------------------

“Amendment Number One” means Waiver and Amendment Number One to this Agreement,
dated as of the Amendment Date, among Borrowers, Holdings, Guarantors, the
Lenders party thereto, Parent and Administrative Agent.

“Common Stock” means the common stock of Parent, par value $0.0001 per share.

“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period, plus the
following, without duplication, and except with respect to clauses (o) and
(q) below, to the extent deducted in calculating such Consolidated Net Income:
(a) depreciation expense, (b) amortization expense, (c) the annual provision
attributed to a management long-term incentive plan, and other FASB ASC 718
compensation expense, if applicable, (d) [RESERVED], (e) provision for LIFO and
deferred variance adjustments for inventory valuations, provided that the
aggregate amount of all items added back pursuant to this clause (e) shall not
exceed $3,500,000 for any Measurement Period, (f) consolidated Federal, state
and local income tax expenses, (g) Consolidated Interest Charges,
(h) extraordinary losses, (i) any non-cash non-recurring charge or non-cash
restructuring charges (to include, but not be limited to, write-downs to
goodwill and other intangible assets as covered by FASB ASC 350, 360 and 840,
barter credits, inventory and accounts receivable (including trade receivables
and duty drawback receivables)) and also including, without duplication, any
other non-cash restructuring costs as allowed under GAAP (including, but not
limited to FASB ASC 420 Accounting for Costs Associated with Exit or Disposal
Activities), (j) cash restructuring charges, fees and expenses, as well as any
professional fees, provided that (A) the aggregate amount of all items added
back pursuant to clause (j) shall not exceed $2,500,000 for any Measurement
Periods ending on or before June 30, 2015, (B) the aggregate amount of all items
added back pursuant to clause (j) shall not exceed $5,000,000 for any
Measurement Period ending after June 30, 2015, and (C) the limitations set forth
in the forgoing clause (A) shall not apply to any cash restructuring charges,
fees and expenses or professional fees related to the New Money Investment
(including, without limitation, all registration-related expenses, expenses
associated with shareholder meetings and all fees and expenses of advisors
engaged as of immediately prior to the Amendment Date by Parent, Holdings or the
Borrowers related to such restructuring), (k) [RESERVED], (1) foreign currency
translation gains or losses as shown on the consolidated statement of income of
Holdings and its Subsidiaries, (m) [RESERVED], (n) any fees, indemnities and
expenses paid to the Sponsor or its Affiliates pursuant to the Management
Agreement (or accrued thereunder) for periods prior to the Closing Date, and any
fees, indemnities and expenses paid to the members of the board of directors (or
similar governing body, including members of committees or subcommittees
thereof) of Holdings and any of direct and indirect parent entities thereof for
periods beginning on or after the Closing Date, (o) business interruption
insurance proceeds, (p) any fees, costs or expenses incurred in connection with
Permitted Acquisitions or potential Permitted Acquisitions (whether consummated
or not) and any fees, costs or expenses incurred in connection with Dispositions
or potential Dispositions (whether consummated or not) permitted under this
Agreement, and (q) the amount of “run rate” cost savings, operating expense
reductions and cost synergies projected by Holdings in good faith to result from
actions in connection with a Permitted Acquisition completed after the Amendment
Date that are

 

2



--------------------------------------------------------------------------------

taken or committed to be taken no later than twelve (12) months after the end of
such period (calculated on a pro forma basis as though such cost savings,
operating expense reductions and cost synergies had been realized on the first
day of such period for which Consolidated Adjusted EBITDA is being determined
and as if such cost savings, operating expense reductions and cost synergies
were realized during the entirety of such period), net of the amount of actual
benefits realized during such period from such actions; provided that such cost
savings and synergies are reasonably identifiable and factually supportable (it
is understood and agreed that “run-rate” means the full recurring benefit for a
period that is associated with any action taken or committed to be taken, net of
the amount of actual benefits realized during such period from such actions);
provided that the aggregate amount of cost savings, operating expense reductions
and cost synergies added back pursuant to this clause (q), and clause (C) in the
paragraph directly below, for any period shall not exceed 7.0% of Consolidated
Adjusted EBITDA for such period calculated on a Pro Forma Basis after giving
effect to all adjustments thereto, and minus, without duplication, (i) any
amount included in Consolidated Adjusted EBITDA for such Measurement Period in
respect of cancellation of debt income arising as a result of the repurchase of
Term Loans pursuant to Section 10.06(b)(vii), (ii) non-cash gains included in
Consolidated Net Income for such Measurement Period, (iii) any cash payments
made in such Measurement Period in respect of non-cash charges taken in any
prior Measurement Period, (iv) to the extent not deducted in the calculation of
net income, actual fees, costs and expenses associated with the proceeds of
business interruption insurance to the extent such amounts are the basis of such
recovery and (v) extraordinary gains.

Solely for the purpose of the computations of the Consolidated Adjusted Leverage
Ratio, the Consolidated Adjusted First Lien Leverage Ratio and the Consolidated
Adjusted Interest Coverage Ratio, if there has occurred at any time after the
Closing Date a Permitted Acquisition or Disposition of assets during the
relevant period, Consolidated Adjusted EBITDA shall be calculated on a Pro Forma
Basis (as defined below) pursuant to this definition; provided that,
notwithstanding the foregoing, when calculating Consolidated Adjusted Leverage
Ratio for purposes of determining compliance with Section 7.11(a) and for
purposes of determining Consolidated Adjusted Interest Coverage Ratio for
purposes of determining compliance with Section 7.11(b), any acquisition or
Disposition that has occurred subsequent to the end of the applicable
measurement period shall not be given pro forma effect. For purposes of this
definition, “Pro Forma Basis” means, with respect to the preparation of pro
forma financial statements for the purpose of the adjustment to Consolidated
Adjusted EBITDA (1) relating to any such Permitted Acquisition, on the basis
that (A) any Indebtedness incurred or assumed in connection with such
acquisition was incurred or assumed on the first day of the applicable period,
(B) if such Indebtedness bears a floating interest rate, such interest shall be
paid over the pro forma period either at the rate in effect on the date of such
acquisition or the applicable rate experienced over the period (to the extent
known), and (C) all income and expense associated with the assets or entity
acquired in connection with such Permitted Acquisition for the most recently
ended four Fiscal Quarter period for which such income and expense amounts are
available shall be treated as being earned or incurred by Holdings and its
Subsidiaries on a pro forma basis for the portion of the applicable period
occurring prior to the date such acquisition or consolidation has occurred
without giving effect to any cost savings, operating expense reductions and cost
synergies, except such cost savings, operating expense reductions and cost
synergies that are reasonably identifiable and factually supportable, projected
by a Responsible Officer of Holdings in good faith to be realized during such
period

 

3



--------------------------------------------------------------------------------

(calculated on a pro forma basis as though such items had been realized on the
first day of such period) as a result of actions taken by Holdings or any of its
Subsidiaries in connection with such Permitted Acquisition and net of the amount
of actual benefits realized during such period from such actions that are
otherwise included in the calculation of Consolidated Adjusted EBITDA; provided
that the aggregate amount of cost savings, operating expense reductions and cost
synergies added back pursuant to this clause (C), and clause (q) in the
paragraph directly above, for any period shall not exceed 7.0% of Consolidated
Adjusted EBITDA for such period calculated on a Pro Forma Basis after giving
effect to all adjustments thereto and (2) relating to any Disposition of assets,
a pro forma adjustment of Consolidated Adjusted EBITDA, to include, as of the
first day of any applicable period, such Dispositions, including, without
limitation, adjustments reflecting any non-recurring costs and any extraordinary
expenses of any such permitted asset dispositions consummated during such period
calculated on a basis consistent with GAAP and SEC Regulation S-X of the
Securities Exchange Act of 1934, as amended.

“Consolidated Adjusted First Lien Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated First Lien Funded Indebtedness (net
of unrestricted cash and Cash Equivalents of Holdings and its Subsidiaries in an
amount not to exceed $20,000,000) as of such date to (b) Consolidated Adjusted
EBITDA for the most recently completed Measurement Period.

“Consolidated Adjusted Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the most
recently completed Measurement Period to (b) Consolidated Cash Interest Charges
for such Measurement Period.

“Consolidated Adjusted Leverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Funded Indebtedness (net of unrestricted cash and
Cash Equivalents of Holdings and its Subsidiaries in an amount not to exceed
$20,000,000) as of such date to (b) Consolidated Adjusted EBITDA for the most
recently completed Measurement Period.

“Convertible Securities” means (i) any rights, options or warrants to acquire
Common Stock or any other capital stock of Parent or any Subsidiary of Parent
(including the Warrants and the warrants issued to Sponsor in connection with
the New Money Investment), and (ii) any notes, debentures, shares of preferred
stock or other securities or rights that are convertible or exercisable into, or
exchangeable for, Common Stock or any capital stock of Parent or any Subsidiary
of Parent.

“New Money Investment” means the consummation of the transactions contemplated
by the Securities Purchase Agreement dated as of July 30, 2014 by and among
Parent and the Investors (as defined therein).

“Private Side Lender” means a Lender that is not a Public Lender.

“Warrants” means the warrants issued to the Lenders pursuant to the Warrant
Agreement.

“Warrant Agreement” means the Warrant Agreement dated July 30, 2014 by and
between Parent and Continental Stock Transfer & Trust Company, as Warrant Agent,
providing for the issuance by the Company of up to 2,958,670 shares of Common
Stock of Parent to the Lenders.

 

4



--------------------------------------------------------------------------------

(b) Section 1.01 of the Term Loan Agreement is hereby amended by amending and
restating the definition of “Measurement Period” in its entirety as follows:

“Measurement Period” means, at any date of determination, the most recently
completed four Fiscal Quarters of Holdings; provided that solely for purpose of
determining Consolidated Adjusted EBITDA for the purposes of Section 7.11(c) as
of the last day of the Fiscal Quarter ending (i) March 31, 2015, the Measurement
Period shall be the two Fiscal Quarters of Holdings then ended and (ii) June 30,
2015, the Measurement Period shall be the three Fiscal Quarters of Holdings then
ended.

(c) Section 1.01 of the Term Loan Agreement is hereby amended by amending each
of the definitions of “Immaterial Subsidiary” and “Permitted Acquisition” by
replacing each instance of the term “Consolidated EBITDA” therein with the term
“Consolidated Adjusted EBITDA”.

(d) Section 2.03(d) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(d) Call Premium. Each prepayment of Initial Term Loans occurring on or prior to
March 31, 2016 pursuant to this Section 2.03 for any reason (which shall be
deemed for these purposes to include any assignments of non-consenting Lenders
pursuant to Section 10.13, but shall exclude any assignments pursuant to
Section 3.06(b) or 10.06(b)(vii)), other than a prepayment required by Sections
2.03(b)(i), (ii) and (iv), shall be accompanied by a premium payable by
Borrowers equal to (i) if such prepayment or payment is made on or prior to
March 31, 2015, 2% of the principal amount of the Initial Term Loans so prepaid,
and (ii) if such prepayment or payment is made after March 31, 2015 but on or
prior to March 31, 2016, 1% of the principal amount of the Initial Term Loans so
prepaid.

(e) Section 2.06(a) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(a) Subject to the provisions of Section 2.06(b), (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus 8.25% and (ii) each Base Rate Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus 7.25%; provided that, notwithstanding
any other provision of the Term Loan Agreement, (x) a portion of such interest
accrued at a rate per annum of 1.75% shall be paid by increasing the outstanding
principal amount of the Term Loans outstanding on a quarterly basis (unless the
context otherwise requires, for all purposes hereof, references to “principal
amount” of the Term Loans includes any interest so capitalized and added to the
principal amount of the Loans from and after the end of the quarterly period on
which such interest has been so added) by the amount of such interest that has
accrued since July 30, 2014 or the last day of the most recent calendar quarter
and (y) a portion of such interest accrued at a rate per annum of 0.25% shall be
paid in cash on a monthly basis (notwithstanding the payment of other cash
interest on the applicable Interest Payment Date).

 

5



--------------------------------------------------------------------------------

(f) Section 2.06(c) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c) Except for the portion of accrued interest paid in accordance with the
proviso in Section 2.06(a), interest on the Term Loan shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof, before and after judgment, and before and
after the commencement of any proceeding under any Debtor Relief Law.

(g) Section 2.06 of the Term Loan Agreement is hereby amended by adding a new
subsection (d) as follows:

(d) Notwithstanding anything to the contrary contained herein, if (1) the Term
Loans remain outstanding after the fifth anniversary of the date hereof and
(2) the aggregate amount of the accrued but unpaid interest on the Term Loans
(including any amounts treated as interest for federal income tax purposes, such
as original issue discount) as of any Testing Date occurring after such fifth
anniversary exceeds an amount equal to the Maximum Accrual, then all such
accrued but unpaid interest on the Term Loans (including any amounts treated as
interest for federal income tax purposes, such as original issue discount) as of
such time in excess of an amount equal to the Maximum Accrual shall be paid in
cash by the Borrowers to the holders thereof on such Testing Date, it being the
intent of the parties hereto that the deductibility of interest under the Term
Loans shall not be limited or deferred by reason of Sections 163(e)(5) and
163(i) of the Code. For these purposes, the “Maximum Accrual” is an amount equal
to the product of such Term Loans’ issue price (as defined in Code Sections
1273(b) and 1274(a)) and their yield to maturity, and a “Testing Date” is any
Interest Payment Date and the date on which any “accrual period” (within the
meaning of Section 1272(a)(5) of the Code) closes. Any accrued interest on a
Term Loan which for any reason has not theretofore been paid shall be paid in
full on the date on which the final principal payment on such Term Loan is made.

(h) Section 6.01(c) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c) promptly after provision thereof to the Board of Directors (or any executive
committee thereof) of Parent, Holdings or any Borrower, monthly operating
financial reports, including all such operating financial information provided
and flash reports by segment (which shall include gross sales, operating margins
and similar information for such period), provided that the Administrative Agent
shall only distribute the materials delivered pursuant to this paragraph (c) to
the Private Side Lenders; and

(i) Section 6.14 of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

 

  Section 6.14 Lenders’ Meetings.

(a) Participate in quarterly telephonic conference calls with the Administrative
Agent and the Lenders following each delivery of financial statements under
Section 6.01(a) and (b) hereof, which, at the option of Borrowers, may be
(a) the

 

6



--------------------------------------------------------------------------------

same telephonic conference call held for the holders of publicly traded equity
securities of a Borrower or any of its direct or indirect parent companies or
(b) at such other time as may be agreed to by Borrowers and the Administrative
Agent.

(b) Participate in a monthly call with the Private Side Lenders, which call
shall be led by the Chief Executive Officer and management team of Holdings and
each Borrower, and shall be joined by Alvarez & Marsal (while such advisor
continues to be engaged by Parent, Holdings or the Borrowers), regarding
operations, liquidity, payables and similar information with respect to Holdings
and each Borrower.

(j) Section 7.06(b) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(b) Subsidiaries of Holdings may declare and make dividend payments or other
distributions payable solely in the common stock or other common Equity
Interests of such Subsidiary;

(k) Section 7.06(c) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(c) Subsidiaries of Holdings may purchase, redeem or otherwise acquire Equity
Interests issued by them with the proceeds received from the substantially
concurrent issue of new shares of their common stock or other common Equity
Interests;

(l) Section 7.06(e) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(e) [RESERVED]

(m) Section 7.11 of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

Section 7.11. Financial Covenants.

(a) Consolidated Adjusted Leverage Ratio. Permit the Consolidated Adjusted
Leverage Ratio as at the end of any Measurement Period ending as of the last day
of any Fiscal Quarter set forth below to be greater than the ratio (the “Maximum
Consolidated Leverage Ratio”) set forth below opposite such Fiscal Quarter:

 

Fiscal Quarter

   Maximum
Consolidated
Leverage Ratio

September 30, 2015

   11.20:1.00

December 31, 2015

   8.60:1.00

March 31, 2016

   8.00:1.00

June 30, 2016

   7.40:1.00

September 30, 2016

   7.00:1.00

December 31, 2016 and thereafter

   6.30:1.00

 

7



--------------------------------------------------------------------------------

(b) Consolidated Adjusted Interest Coverage Ratio. Permit the Consolidated
Adjusted Interest Coverage Ratio as of the end of any Measurement Period ending
as of the last day of any Fiscal Quarter set forth below to be less than the
ratio (the “Minimum Interest Coverage Ratio”) set forth below opposite such
Fiscal Quarter:

 

Fiscal Quarter

   Minimum Interest
Coverage Ratio

September 30, 2015

   1.25:1.00

December 31, 2015

   1.55:1.00

March 31, 2016

   1.70:1.00

June 30, 2016

   1.75:1.00

September 30, 2016

   1.75:1.00

December 31, 2016 and thereafter

   1.75:1.00

(c) Minimum Consolidated Adjusted EBITDA. Maintain as at the end of any
Measurement Period ending as of the last day of any Fiscal Quarter set forth
below Consolidated Adjusted EBITDA of not less than the amount set forth below;
provided that for purposes of this Section 7.11(c), Consolidated Adjusted EBITDA
for the period ending (x) March 31, 2015, Consolidated Adjusted EBITDA shall be
calculated on the basis of the two Fiscal Quarters then ended and (y) June 30,
2015, Consolidated Adjusted EBITDA shall be calculated on the basis of the three
Fiscal Quarters then ended:

 

Fiscal Quarter

   Consolidated Adjusted
EBITDA  

March 31, 2015

   $ 10,876,675   

June 30, 2015

   $ 15,737,374   

(n) Section 8.01(c) of Term Loan Agreement is hereby amended by replacing the
text “subsection (a) or (b) above” with “subsection (a), (b) or (l) of this
Section 8.01)”.

(o) Section 8.01 of the Term Loan Agreement is hereby amended by including the
following additional subsection (l):

(l) Issuance of Warrants. Parent fails to perform any of the covenants and
agreements set forth in Section 6(b) or (c) of Amendment Number One, and any
such failure continues unremedied for 15 days after written notice by the
Administrative Agent (at the request, or with the written consent, of the
Required Lenders) is delivered to Parent and the Borrowers; provided such remedy
period may be extended by the Administrative Agent (in its discretion) or by the
written consent of the Required Lenders; and provided further, that
notwithstanding anything herein to the contrary, no Event of Default shall occur
under this clause (l) unless and until, after the expiration of such remedy
period (including any extensions thereof) and the Required Lenders designate
such failure as an Event of Default in writing to Parent, the Borrowers and the
Administrative Agent.

 

8



--------------------------------------------------------------------------------

(p) Section 8.03(b) of the Term Loan Agreement is hereby amended by amending and
restating such Section in its entirety as follows:

(b) Consolidated Adjusted EBITDA shall be increased by an amount equal to the
Cure Contribution, solely for the purpose of determining compliance with such
financial covenant in any Measurement Period during which the Cure Contribution
was made, and not for any other purpose under this Agreement;

(q) Section 10.06(b)(iii)(A) of the Term Loan Agreement is hereby amended by
amending and restating such Section in its entirety as follows:

(A) the consent of Borrower Agent (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default under
Section 8.01(a) or 8.01(f) has occurred and is continuing at the time of such
assignment or (2) such assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund; provided that Borrower Agent shall consent to any such assignment
within three Business Days (or shall be deemed to have consented as provided
below) unless (and only unless) such assignment is to any direct competitor or
customer, or any controlling or controlled Affiliate of any direct competitor or
customer, of Holdings, any Borrower or any of their Subsidiaries; provided,
further, that Borrower Agent shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within such three Business Days after having received a
written request therefor and Borrower Agent objects because such assignment is
to a direct competitor or customer, or any controlling or controlled Affiliate
of a direct competitor or customer, of Holdings, any Borrower or any of their
Subsidiaries; and

4. Amendment Fee. Borrowers shall pay to Administrative Agent, for the ratable
account of each Lender’s Term Loans, a fee (“Amendment Fee”) of 0.5% of the
aggregate principal amount of Term Loans outstanding on the date hereof. The
Amendment Fee shall be earned and shall be payable on (and subject to the
occurrence of) the Amendment Effective Date, shall be nonrefundable for any
reason whatsoever and shall be in addition to any other fees, costs and expenses
payable pursuant to the Loan Documents.

5. Conditions Precedent to Amendment Effectiveness. The satisfaction (or waiver
in writing by the Administrative Agent and the Required Lenders) of each of the
following shall constitute conditions precedent to the effectiveness of the
waiver set forth in Section 2 above and the amendments set forth in Section 3
above (the date and time upon which all such conditions precedent have been
satisfied or waived being the “Amendment Effective Date”):

(a) Administrative Agent and legal counsel to the Required Lenders shall have
received this Amendment, duly executed and delivered by the parties hereto, and
the same shall be in full force and effect.

(b) Administrative Agent and legal counsel to the Required Lenders shall have
received a copy of an amendment to the ABL Credit Agreement in the form of
Exhibit A hereto (the “ABL Amendment”), duly executed and delivered by the
parties thereto, and the same (including the amendments to the ABL Credit
Agreement contained therein) shall be in full force and effect or shall be in
full force and effect concurrently upon the effectiveness of this Amendment.

(c) Administrative Agent and legal counsel to the Required Lenders shall have
received the consent of the ABL Agent to this Amendment.

(d) The New Money Investment shall have been consummated in accordance with the
Securities Purchase Agreement in the form attached as Exhibit B hereto (the
“Securities Purchase Agreement”).

 

9



--------------------------------------------------------------------------------

(e) Borrowers shall have paid to Administrative Agent the Amendment Fee in
immediately available funds.

(f) The Warrant Agreement shall have been executed by Parent and Continental
Stock Transfer & Trust Company, a New York corporation, as warrant agent
thereunder (the “Warrant Agent”), and become effective, an executed copy of
which shall have been delivered to the Administrative Agent and legal counsel to
the Required Lenders.

(g) An order instructing the Warrant Agent to irrevocably issue the Warrants to
the Lenders in accordance with the terms of this Amendment, which shall be
acknowledged by the Warrant Agent, and the Warrant Agreement shall have been
delivered to the Warrant Agent and countersigned by the Warrant Agent.

(h) The Company shall have executed the Warrants to be issued to each Lender
with respect to the number of Warrants set forth opposite each Lender’s name on
the Schedule of Warrantholders (which Schedule has been delivered to the Company
and the Warrant Agent by the Administrative Agent prior to the date hereof) (the
“Warrant Schedule”), and the Warrant Agent shall have countersigned each such
Warrant.

(i) Any and all other documents required to be delivered by Parent in order for
Warrant Agent to validly issue the Warrants in accordance with the terms of this
Amendment and the Warrant Agreement (including, but not limited to, any opinion
of counsel) shall have been executed (if applicable) and delivered by Parent to
Warrant Agent and an executed (if applicable) copy of each such document shall
have been delivered to the Administrative Agent and legal counsel to the
Required Lenders.

(j) Administrative Agent and legal counsel to the Required Lenders shall have
received the financial projections of Holdings and the Borrowers through
December 31, 2016, reasonably acceptable to the Required Lenders; provided that,
for purposes of determining satisfaction or compliance with the conditions
specified in this paragraph (j), each of Administrative Agent and each Lender
that has delivered an executed counterpart to this Amendment shall be deemed to
have accepted such financial projections which have been so received.

(k) Administrative Agent and legal counsel to the Required Lenders shall have
received a certificate from an authorized officer of each of Parent, Holdings
and each Borrower in such capacity (i) attesting that the copies of each of
Parent’s, Holdings’ and Borrowers’ Organizational Documents, as previously
delivered to the Administrative Agent in connection with the Term Loan
Agreement, are in effect as of the Amendment Effective Date, and that there have
been no amendments, restatements, supplements or other modifications to such
Organizational Documents since the Closing Date, (ii) attesting to the
resolutions of each of Parent’s, Holdings’ and Borrowers’ respective board of
directors authorizing its execution, delivery, and performance of this
Amendment, (iii) authorizing specific officers of Holdings or Borrowers, as
applicable, to execute the same, and (iv) attesting to the incumbency and
signatures of such specific officers of Holdings or Borrowers, as applicable.

(l) Administrative Agent and legal counsel to the Required Lenders shall have
received a certificate of status with respect to each of Parent, Holdings, and
each Borrower, dated within ten days of the Amendment Effective Date (or such
earlier date as may be agreed to in writing by Administrative Agent), such
certificate to be issued by the appropriate officer of the jurisdiction of
organization of Parent, Holdings and each Borrower, as applicable, which
certificates shall indicate that each of Parent, Holdings and each Borrower is
in good standing in such jurisdiction.

 

10



--------------------------------------------------------------------------------

(m) Administrative Agent and legal counsel to the Required Lenders shall have
received a certificate of Parent attesting to the compliance with the terms of
the Securities Purchase Agreement of each of the parties thereto.

(n) All invoiced fees and expenses of the Required Lenders and the
Administrative Agent (including fees and expenses of legal counsel and financial
advisors), in each case to the extent required to be paid by the Borrowers
pursuant to the Loan Documents or otherwise, shall have been paid.

(o) The representations and warranties contained herein shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent of any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, after giving effect to this Amendment, including the waiver
set forth in Section 2 hereof and the consummation of the transactions
contemplated herein, as though made on such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to the
extent of any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date).

(p) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Parent, Holdings, any Borrower, the
Administrative Agent or any Lender.

(q) No Default or Event of Default (except for the Specified Defaults) shall
have occurred and be continuing or shall result from the consummation of the
transactions contemplated herein to occur on the Effective Date, in the ABL
Amendment or in the New Money Documents.

(r) All of the shares of Common Stock issuable upon exercise of all Warrants
shall have been approved for listing on NASDAQ, subject only to official notice
of issuance.

(s) The Borrowers shall have received as an equity contribution the net proceeds
of the New Money Investment in an amount not less than $14,500,000.

6. Covenants.

(a) Each of Holdings and each Borrower hereby covenants and agrees that each
Borrower shall, to the extent not previously delivered to the Administrative
Agent, deliver to the Administrative Agent copies of each of the documents
executed by Parent or any Loan Party to effect the New Money Investment
(together with this Amendment and the ABL Amendment, collectively, the “New
Money Documents”), in each case no later than the later to occur of the
Amendment Effective Date and two Business Days after the due execution thereof
by the parties thereto, and the same shall be in full force and effect; provided
for the avoidance of doubt, delivery of such copies may be satisfied by sending
copies (if .pdf or other file format) via electronic mail.

(b) Parent hereby covenants and agrees that it shall cause the Warrant Agent to
(i) send (or otherwise cause to be sent) via first class mail or overnight
carrier to each Lender party hereto a warrant certificate in the form attached
as Exhibit A to the Warrant Agreement with respect to the number of Warrants set
forth opposite each such Lender’s name on the Warrant Schedule within three
Business Days after the Amendment Effective Date, and (ii) send (or otherwise
cause to be sent) via first class mail or overnight carrier to each other Person
identified as a Lender on the Warrant Schedule that is not a party to this
Amendment (each such Lender, a “Non-party Lender”) a certification form in the
form attached as Exhibit C hereto (the “Certification for Receipt of Warrants”),
within five Business Days after the Amendment Date.

 

11



--------------------------------------------------------------------------------

(c) Parent hereby covenants and agrees that, within three Business Days
following the receipt by Kirkland & Ellis LLP of any Non-party Lender’s properly
completed Certification for Receipt of Warrants in accordance with the terms
thereof, Parent shall direct the Warrant Agent to deliver, and within 5 Business
Days after such notice, Warrant Agent shall send (or Parent will otherwise cause
to be sent) via first class mail or overnight carrier to such Non-party Lender a
warrant certificate in the form attached as Exhibit A to the Warrant Agreement
with respect to the number of Warrants set forth opposite such Lender’s name on
the Warrant Schedule.

7. Representations and Warranties of Holdings and Borrowers. Holdings and each
Borrower jointly represent and warrant to the Administrative Agent and the
Lenders on the date hereof that:

(a) Each Loan Party and each Subsidiary thereof (i) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (ii) has all requisite
corporate or other organizational power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (A) own or
lease its assets and carry on its business and (B) execute, deliver and perform
its obligations under this Amendment, the Loan Documents and the New Money
Documents to which it is a party, and (iii) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (ii)(A) or (iii), to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of this
Amendment, each Loan Document and New Money Document to which such Person is
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien (other than Permitted
Liens) under, or require any payment to be made under (A) any material contract
to which such Person is a party or (B) any order, injunction, writ or decree of
any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law, except, with respect to clauses
(ii) and (iii), for such violations, conflicts, breaches or contraventions that
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (i) the execution, delivery or
performance by, or enforcement against, any Loan Party of this Amendment or any
other Loan Document or New Money Document or for the consummation of the
transactions contemplated by this Amendment, (ii) the grant by any Loan Party of
the Liens granted by it pursuant to the Collateral Documents, (iii) the
perfection or maintenance of the Liens created under the Collateral Documents
(with such priority as provided in the ABL Intercreditor Agreement) or
(iv) other than pursuant to applicable Law in connection with the exercise of
remedies with respect to the Collateral, the exercise by the Administrative
Agent or any Lender of its rights under this Amendment, the Loan Documents and
the New Money Documents or the remedies in respect of the Collateral pursuant to
the Collateral Documents.

(d) This Amendment has been, and each other New Money Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto. This Amendment constitutes, and each other New Money Document
when so delivered will constitute, a

 

12



--------------------------------------------------------------------------------

legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is party thereto in accordance with its terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law).

(e) Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties (including the Act), except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

(f) The representations and warranties in this Amendment, the Term Loan
Agreement, the Loan Documents and the other New Money Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to the extent of any representations and warranties that
already are qualified or modified by materiality in the text thereof) on and as
of the date hereof, after giving effect to this Amendment including the waiver
set forth in Section 2 above and the consummation of the transactions
contemplated herein, as though made on such date (except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects as of such earlier date).

(g) This Amendment and the other New Money Documents to which it is a party have
been entered into without force or duress, of the free will of such Person, and
the decision of such Person to enter into this Amendment and the other New Money
Documents to which it is a party is a fully informed decision and such Person is
aware of all legal and other ramifications of each such decision.

(h) Such Person has read and understands this Amendment and the other New Money
Documents to which it is a party, has consulted with and been represented by
independent legal counsel of its own choosing in negotiations for and the
preparation of this Amendment and the other New Money Documents to which it is a
party, has read this Amendment and the other New Money Documents to which it is
a party in full and final form, and has been advised by its counsel of its
rights and obligations hereunder and thereunder.

8. Representations and Warranties of Parent. Parent represents and warrants to
the Administrative Agent and the Lenders on the date hereof that:

(a) Parent is duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation, has all requisite corporate power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to execute, deliver and perform its obligations under the Warrant
Agreement and the Warrants.

(b) The execution, delivery and performance by Parent of the Warrant Agreement
and the Warrants have been duly authorized by all necessary corporate action,
and do not and will not (i) contravene the terms of any of Parent’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien (other than Permitted Liens) under, or require any
payment to be made under (A) any material contract to which Parent is a party
(except, with respect to this clause (ii)(A), for such violations, conflicts,
breaches or contraventions that could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect) or (B) any
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which Parent or its property is subject, or (iii) violate any Law.

 

13



--------------------------------------------------------------------------------

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, Parent of the Warrant Agreement and the Warrants,
assuming the Warrant Shares have been approved for listing on NASDAQ, subject
only to official notice of issuance.

(d) The Warrant Agreement and the Warrants, when delivered hereunder, will have
been duly executed and delivered by Parent.

(e) The Warrant Agreement and the Warrants when so delivered will constitute, a
legal, valid and binding obligation of Parent, enforceable against Parent in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) that rights of
acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).

(f) The common stock of Parent issuable in accordance with the Warrant Agreement
and the Warrants has been duly authorized and, when issued in accordance with
the Warrant Agreement and the Warrants, will be validly issued, fully paid and
non-assessable.

(g) Parent’s Organization Documents authorize a sufficient number of unissued
shares of common stock to permit the exercise in full of all rights under the
Warrant Agreement and the Warrants, and Parent has reserved a number of its
authorized but unissued shares of common stock sufficient to permit the exercise
in full of all rights under the Warrant Agreement and the Warrants.

(h) The authorized, issued and outstanding capital stock of Parent as of
April 14, 2014 is as set forth in Parent’s Annual Report on Form 10-Q for the
quarter ended March 31, 2014 and filed with the SEC on May 15, 2014. As of the
date hereof, 22,120,023 shares of Common Stock are issued and outstanding. Other
than in the categories, and in the aggregate amount of Common Shares issuable in
respect of each such category, as set forth on Schedule 8(h) and, other than the
Warrants and the warrants to be issued pursuant to the Securities Purchase
Agreement, as of the date hereof, Parent does not have outstanding as of the
date hereof any options, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible or exercisable into or exchangeable for, and Parent has not entered
into any agreement giving any Person any right to subscribe for or acquire, any
Common Stock or Convertible Securities, or securities, rights or obligations
convertible or exercisable into or exchangeable for any Common Stock,
Convertible Securities or other securities. The issuance and sale of any
Securities will not obligate Parent to issue Common Stock or other securities to
any Person (other than the Lenders and the Sponsor) and will not result in a
right of any holder of securities to adjust the exercise, conversion, exchange
or reset price under any securities issued by Parent (or in any agreement
providing rights to security holders). To the knowledge of Parent, except as
disclosed in the SEC Reports filed prior to the date hereof and any Schedules
13D or 13G filed with the SEC pursuant to Rule 13d-1 of the Exchange Act, no
Person or group of related Persons beneficially owns (as determined pursuant to
Rule 13d-3 under the Exchange Act), or has the right to acquire, by agreement
with or by obligation binding upon Parent, beneficial ownership in excess of 5%
of the outstanding Common Stock, other than the Warrants and the warrants to be
issued to the Sponsor pursuant to the Securities Purchase Agreement. As of the
date hereof, the Common Stock to be issued upon exercise of the Warrants
represents 10% of the total number of shares of Common Stock outstanding
(assuming the exercise of all of the Warrants and all of the warrants to be
issued pursuant to

 

14



--------------------------------------------------------------------------------

the Securities Purchase Agreement). “Convertible Securities” means (i) any
rights, options or warrants to acquire Common Stock or any other capital stock
of Parent or any Subsidiary of Parent (including the Warrants and the warrants
issuable pursuant to the Securities Purchase Agreement), and (ii) any notes,
debentures, shares of preferred stock or other securities or rights that are
convertible or exercisable into, or exchangeable for, Common Stock or any
capital stock of Parent or any Subsidiary of Parent.

(i) SEC Reports; Financial Statements.

(i) Other than Parent’s Current Report on Form 8-K dated as of February 28, 2104
and filed with the SEC on April 21, 2014, Parent has filed all reports required
to be filed by it with the SEC under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, since May 21, 2013, on a timely basis or has
received a valid extension of such time of filing. Such reports filed by Parent
with the SEC under the Exchange Act since May 21, 2013 and prior to the date
hereof, including pursuant to Section 13(a) or 15(d) thereof, together with any
materials filed or furnished by Parent under the Exchange Act, whether or not
any such reports were required, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports.”

(ii) As of their respective dates (or, if amended or superseded by a filing
prior to the date hereof, then on the date of such filing), the SEC Reports
filed by Parent complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the SEC Reports, when filed (or, if amended
or superseded by a filing prior to the date hereof, then on the date of such
filing) by Parent, contained any untrue statement of a material fact or omitted
to state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. All material agreements to which Parent is a party or
to which the property or assets of Parent are subject are included as part of or
identified in the SEC Reports, to the extent such agreements are required to be
included or identified therein pursuant to the rules and regulations of the SEC.

(iii) The financial statements of Parent included in the SEC Reports comply in
all material respects with the rules and regulations of the SEC with respect
thereto as in effect at the time of filing (or, if amended or superseded by a
filing prior to the Closing Date, then on the date of such filing). Such
financial statements have been prepared in accordance with GAAP, except as may
be otherwise specified in such financial statements, the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP or may be condensed or summary statements, and fairly present
the consolidated financial position of Parent and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments.

(j) None of Parent, any of its Affiliates or any Person acting on Parent’s
behalf has, directly or indirectly, at any time within the past six months, made
any offer or sale of any security or solicitation of any offer to buy any
security under circumstances that would (i) eliminate the availability of the
exemption from registration under Regulation D in connection with the offer and
sale by Parent of the Securities as contemplated hereby, or (ii) cause the
distribution of the Warrants pursuant to the Warrant Agreement to be integrated
with prior offerings by Parent for purposes of any applicable law, regulation or
stockholder approval provisions, including under the rules and regulations of
any Trading Market. Assuming the accuracy of the representations and warranties
of the Lenders party hereto set forth in Section 9, no registration under the
Securities Act is required for the distribution of the Warrants by Parent to the
Lenders as contemplated by the Warrant Agreement. The sale and issuance of the
Warrants does not contravene the rules and regulations of any Trading Market on
which the Common Stock is listed or quoted, assuming the Warrant Shares have
been approved for listing on NASDAQ, subject only to official notice of
issuance. Parent is not required to be registered as, and is not an Affiliate
of, an

 

15



--------------------------------------------------------------------------------

“investment company” within the meaning of the Investment Company Act of 1940,
as amended. For purposes hereof, “Trading Market” means whichever of the New
York Stock Exchange, the NYSE MKT, NASDAQ or OTC Bulletin Board on which the
Common Stock is listed or quoted for trading on the date in question.

(k) No vote of any class or series of capital stock of or any equity interests
in or other securities of Parent is necessary to approve the issuance of the
Warrants or the issuance of the Common Stock upon exercise of the Warrants

(l) Parent, on the date hereof immediately after giving effect to the
transactions contemplated hereby to occur at or prior to the date hereof, will
not be Insolvent (as defined below). For purposes of this Section 7(l),
“Insolvent” means (i) the present fair saleable value of Parent’s assets is less
than the amount required to pay Parent’s total Indebtedness, (ii) Parent is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, or (iii) Parent has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
immediately following the date hereof.

9. Representations and Covenants of Certain Lenders.

(a) The Lenders party hereto represent and warrant that the Lenders party
hereto, on and as of the date hereof, collectively hold Loans having an
aggregate principal amount greater than a majority of the outstanding Loans on
the date hereof and, such Lenders collectively constitute the Required Lenders.
By executing this Amendment, the Lenders party hereto hereby request that the
Administrative Agent execute this Amendment and take all actions required
hereunder, including with respect to the Warrants.

(b) The Lenders party hereto acknowledge and agree that each Lender that is not
a party hereto that not does not provide the Certification for Receipt of
Warrants within 60 calendar days from the date of this Amendment may be deemed
to have declined to receive the Warrants allocated to it on the Warrant Schedule
and such Warrants may be deemed cancelled (and no Warrant allocated to any
Lender not party hereto shall be exercisable prior to receipt of such
certificate).

(c) Each of the Lenders party hereto represents and warrants as follows:

(i) It is an “accredited investor” within the meaning of Rule 501(a)(1) under
the Securities Act.

(ii) It either alone or together with its representatives has such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Warrants, and has so evaluated the merits and risks of such investment.

(iii) It will not offer or sell the Warrants by any form of general solicitation
or general advertising, including but not limited to the methods described in
Rule 502(c) under the Securities Act.

(iv) It understands that the Warrants are characterized as “restricted
securities” under the U.S. federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances.

 

16



--------------------------------------------------------------------------------

(v) It is understood that certificates evidencing the Warrants will bear any
legend as required by the Blue Sky laws of any state and a restrictive legend in
substantially the form set forth in the Warrant Agreement.

(vi) It is a resident of that jurisdiction specified below its address set forth
on the Warrant Schedule.

(d) Each Lender party hereto acknowledges and agrees that Parent is relying upon
the representations and warranties set forth in Section 9(c) above in issuing
the Warrants and shall be entitled to rely upon such representations and
warranties.

10. Payment of Costs and Fees. Borrowers shall pay to Administrative Agent and
each Lender, promptly upon invoice, all costs and expenses (including the fees
and expenses of professional advisors to the Administrative Agent and the
Lenders) in connection with the preparation, negotiation, execution and delivery
of this Amendment and any documents and instruments relating hereto and the
transactions contemplated herein and therein. In addition thereto, each Borrower
agrees to promptly reimburse Administrative Agent and each Lender on demand for
its costs arising out of this Amendment and all documents or instruments
relating hereto and the transactions contemplated herein and therein (which
costs may include the fees and expenses of any attorneys retained by
Administrative Agent or any Lender).

11. Release.

(a) By its execution hereof and in consideration of the mutual covenants
contained herein and other accommodations granted to the Loan Parties hereunder,
each Loan Party, on behalf of itself and each of its Subsidiaries, and its or
their successors, assigns and agents, hereby expressly forever waives, releases
and discharges any and all claims (including, without limitation, cross-claims,
counterclaims, and rights of setoff and recoupment), causes of action (whether
direct or derivative in nature), demands, suits, costs, expenses and damages
(collectively, the “Claims”) any of them may, as a result of actions or
inactions occurring on or prior to the date hereof, have or allege to have as of
the date hereof (and all defenses that may arise out of any of the foregoing) of
any nature, description, or kind whatsoever, based in whole or in part on facts,
whether actual, contingent or otherwise, now known, unknown, or subsequently
discovered, whether arising in law, at equity or otherwise, against the
Administrative Agent or any Lender, their respective affiliates, agents,
principals, managers, managing members, members, stockholders, “controlling
persons” (within the meaning of the United States federal securities laws),
directors, officers, employees, attorneys, consultants, advisors, agents,
trusts, trustors, beneficiaries, heirs, executors and administrators of each of
the foregoing (each a “Releasee” and collectively, the “Releasees”) arising out
of, or relating to, this Amendment, the Term Loan Agreement, the other Loan
Documents and any or all of the actions and transactions contemplated hereby or
thereby, including any actual or alleged performance or non-performance of any
Releasee hereunder or under the other Loan Documents. Each Loan Party hereby
acknowledges that the agreements in this Section 11(a) are intended to be in
full satisfaction of all or any alleged injuries or damages arising in
connection with the Claims. In entering into this Amendment, each Loan Party
expressly disclaims any reliance on any representations, acts, or omissions by
any of the Releasees and hereby agrees and acknowledges that the validity and
effectiveness of the releases set forth above does not depend in any way on any
such representation, acts and/or omissions or the accuracy, completeness, or
validity thereof.

(b) Each Lender party hereto and Administrative Agent, (i) on behalf of itself
and each of its subsidiaries, and its successors, assigns and agents, and
(ii) to the extent permitted or allowed by applicable Law and by the terms of
the Term Loan Agreement, on behalf of all Lenders, their subsidiaries,
successors, assigns and agents, hereby expressly forever waives, releases and
discharges any

 

17



--------------------------------------------------------------------------------

and all claims (including, without limitation, cross-claims, counterclaims, and
rights of setoff and recoupment), causes of action (whether direct or derivative
in nature), demands, suits, costs, expenses and damages (collectively, the
“Released Claims”) any of them may, as a result of actions or inactions
occurring on or prior to the date hereof, have or allege to have as of the date
of this Amendment (and all defenses that may arise out of any of the foregoing)
of any nature, description, or kind whatsoever, based in whole or in part on
facts, whether actual, contingent or otherwise, now known, unknown, or
subsequently discovered, whether arising in law, at equity or otherwise, against
Parent, Holdings, each Borrower, Monomoy Capital Partners, L.P., and Monomoy
Capital Partners II, L.P., and their respective Affiliates, agents, principals,
managers, managing members, members, stockholders, “controlling persons” (within
the meaning of the United States federal securities laws), directors, officers,
employees, attorneys, consultants, advisors, agents, trusts, trustors,
beneficiaries, heirs, executors and administrators of each of the foregoing
(collectively, the “Released Parties”) arising out of, relating to, or otherwise
based on (i) this Amendment, (ii) such Released Party’s relationship,
responsibilities, actions or omissions (whether as a stockholder, lender, agent
for a lender, director, officer, employee or otherwise) with Parent, any Loan
Party or any of their respective Subsidiaries, or (iii) such Released Party’s
ownership and operation of the business of (or payments, distributions or
dividends previously made to or received from) Parent, any Loan Party or any of
their respective Subsidiaries. Each party hereby acknowledges that the
agreements in this Section 11(b) are intended to be in full satisfaction of all
or any alleged injuries or damages arising in connection with the Released
Claims. In entering into this Amendment, each Lender party hereto and the
Administrative Agent expressly disclaims any reliance on any representations,
acts, or omissions by any of the Released Parties and hereby agrees and
acknowledges that the validity and effectiveness of the releases set forth above
does not depend in any way on any such representation, acts and/or omissions or
the accuracy, completeness, or validity thereof. Notwithstanding the foregoing,
the release set forth in this Section 11(b) does not provide a release for
(i) any future breach of the obligations under the Term Loan Agreement and/or
any other Loan Document, in each case as amended hereby, nor (ii) any breach or
violation of the Term Loan Agreement or any other Loan Document that has
occurred and is continuing after such documents are amended in accordance with
this Amendment.

(c) The provisions of this Section 11 shall survive the termination of the Loan
Documents and the payment in full in cash of all Obligations of the Loan Parties
under or in respect of the Term Loan Agreement and other Loan Documents and all
other amounts owing thereunder.

12. Choice of Law and Venue; Jury Trial Waiver. THIS AMENDMENT SHALL BE SUBJECT
TO THE PROVISIONS REGARDING APPLICABLE LAW, WAIVER OF JURY TRIAL AND
JURISDICTION SET FORTH IN SECTIONS 10.14 AND 10.15, RESPECTIVELY, OF THE TERM
LOAN AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE,
MUTATIS MUTANDIS.

13. Amendments. This Amendment cannot be altered, amended, changed or modified
in any respect except in accordance with Section 10.01 of the Term Loan
Agreement.

14. Counterparts; Integration. This Amendment may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Amendment, the other New Money Documents, the Term Loan
Agreement (as amended by this Amendment) and the other Loan Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Amendment by facsimile or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Amendment.

 

18



--------------------------------------------------------------------------------

15. Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, Holdings and each Borrower shall,
and shall cause each of their Subsidiaries to, execute and deliver all
agreements, documents and instruments, in form and substance satisfactory to
Administrative Agent, and take all actions as the Administrative Agent may
reasonably request from time to time to (a) correct any material defect or error
that may be discovered in any Loan Document or New Money Document or in the
execution, acknowledgment, filing or recordation thereof, (b) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and reregister
any and all such further acts, deeds, certificates, assurances and other
instruments as the Administrative Agent, or any Lender through the
Administrative Agent, may reasonably require from time to time in order to
(i) carry out more effectively the purposes of this Amendment, the Loan
Documents or the New Money Documents, (ii) to the fullest extent permitted by
applicable law, subject any Loan Party’s properties, assets, rights or interests
to the Liens now or hereafter intended to be covered by any of the Collateral
Documents or Section 6.11 of the Term Loan Agreement, (iii) perfect and maintain
the validity, effectiveness and priority of any of the Collateral Documents and
any of the Liens intended to be created thereunder and (iv) assure, convey,
grant, assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Loan Document or the New Money Documents or under
any other instrument executed in connection with any Loan Document or New Money
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so, and (c) consummate fully the
transactions contemplated under this Amendment and the other New Money
Documents.

16. Effect on Loan Documents.

(a) The Term Loan Agreement, as amended hereby, and each of the other Loan
Documents, as amended as of the date hereof, shall be and remain in full force
and effect in accordance with their respective terms and hereby are ratified and
confirmed in all respects. The execution, delivery, and performance of this
Amendment shall not operate, except as expressly set forth herein, as a waiver
of, consent to, or a modification or amendment of, any right, power, or remedy
of Administrative Agent or any Lender under the Term Loan Agreement or any other
Loan Document. Except for the waivers and amendments expressly set forth herein,
the Term Loan Agreement and the other Loan Documents shall remain unchanged and
in full force and effect. The waivers and amendments set forth herein are
limited to the specifics hereof (including facts or occurrences on which the
same are based), shall not apply with respect to any facts or occurrences other
than those on which the same are based, shall neither excuse future
non-compliance with the Loan Documents nor operate as a waiver of any Default or
Event of Default, shall not operate as a consent to any further waiver, consent
or amendment or other matter under the Loan Documents and shall not be construed
as an indication that any future waiver or amendment of covenants or any other
provision of the Term Loan Agreement will be agreed to, it being understood that
the granting or denying of any waiver or amendment which may hereafter be
requested by any Borrower remains in the sole and absolute discretion of the
Lenders.

(b) Upon and after the effectiveness of this Amendment, each reference in the
Term Loan Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or
words of like import referring to the Term Loan Agreement, and each reference in
the other Loan Documents to “the Term Loan Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Term Loan Agreement, shall
mean and be a reference to the Term Loan Agreement as modified and amended
hereby.

(c) This Amendment is a Loan Document.

(d) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including”

 

19



--------------------------------------------------------------------------------

shall be deemed to be followed by the phrase “without limitation.” The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein or in
any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in
this Amendment, shall be construed to refer to this Amendment in its entirety
and not to any particular provision hereof, (iv) all references in this
Amendment to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, this Amendment
or the other Loan Document in which such references appear, (v) any reference to
any law shall include all statutory and regulatory provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified or supplemented from time to time, and (vi) the words “asset”
and “property” shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

17. Reaffirmation of Obligations. Holdings, each Borrower and each Guarantor
hereby reaffirms its obligations under each Loan Document to which it is a
party. Holdings, each Borrower and each Guarantor hereby further ratifies and
reaffirms the validity and enforceability of all of the Liens and security
interests heretofore granted, pursuant to and in connection with the Guarantees
and the Collateral Agreement or any other Loan Document, to the Administrative
Agent, for the benefit of the Lenders, as collateral security for the
obligations under the Loan Documents in accordance with their respective terms,
and acknowledges that all of such Liens and security interests, and all
Collateral heretofore pledged as security for such obligations, continue to be
and remain collateral for such obligations from and after the date hereof.

18. Ratification. Holdings, each Borrower and each Guarantor hereby restates,
ratifies and reaffirms each and every term and condition set forth in the Term
Loan Agreement and the Loan Documents effective as of the date hereof and as
amended hereby.

19. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, then, to the fullest extent permitted by law, (a) the
legality, validity and enforceability of the remaining provisions of this
Amendment shall not be affected or impaired thereby and (b) the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the illegal, invalid or unenforceable
provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

20. Termination. This Amendment shall automatically terminate if each of the
conditions precedent set forth in Section 5 above is not satisfied (or properly
waived) on or before August 5, 2014.

[Remainder of this Page Intentionally Left Blank]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

ANCHOR HOCKING, LLC, as Borrower Agent and Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President ONEIDA
LTD., as Borrower By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President UNIVERSAL
TABLETOP, INC., as Holdings By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President

BUFFALO CHINA, INC.

DELCO INTERNATIONAL, LTD.

SAKURA, INC.

THC SYSTEMS, INC.

KENWOOD SILVER COMPANY, INC. ONEIDA SILVERSMITHS INC.

ONEIDA INTERNATIONAL INC.

ONEIDA FOOD SERVICE, INC., as Guarantors

By:  

/s/ Sam Solomon

  Name:   Sam Solomon   Title:   Chief Executive Officer and President



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH, as Administrative Agent By:  

/s/ Kelvin Ji

  Name:   Kelvin Ji   Title:   Director By:  

/s/ Benjamin Souh

  Name:   Benjamin Souh   Title:   Vice President



--------------------------------------------------------------------------------

ColumbusNova CLO IV Ltd. 2007-II By:   Columbus Nova Credit Investments
Management, LLC, its Collateral Manager By:  

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory Primus CLO II, Ltd.
By:   CypressTree Investment Management, LLC, its Collateral Manager   By:  

/s/ Robert Ranocchia

  Name:   Robert Ranocchia   Title:   Authorized Signatory Bridgeport CLO Ltd.
Schiller Park CLO Ltd. Bridgeport CLO II Ltd. By:   Deerfield Capital Management
LLC, its Collateral Manager   By:  

/s/ Robert Ranocchia

    Name:   Robert Ranocchia     Title:   Authorized Signatory



--------------------------------------------------------------------------------

CIFC Funding 2007-I, Ltd. CIFC Funding 2007-II, Ltd. CIFC Funding 2011-I, Ltd.
CIFC Funding 2012-I, Ltd. CIFC Funding 2012-II, Ltd. CIFC Funding 2012-III, Ltd.
CIFC Funding 2013-I, Ltd. CIFC Funding 2013-II, Ltd. CIFC Funding 2013-III, Ltd.
By:   CIFC Asset Management LLC, its Collateral Manager By:  

/s/ Robert Ranocchia

Name:

  Robert Ranocchia

Title:

  Authorized Signatory



--------------------------------------------------------------------------------

Nationwide Mutual Fire Insurance Company, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Nationwide Life Insurance Company, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Nationwide Defined Benefit Master Trust, as Lender By:  

/s/ Chetan K. Patel

  Name:   Chetan K. Patel   Title:   Authorized Signatory



--------------------------------------------------------------------------------

Oppenheimer Master Loan Fund, LLC, as Lender By:  

/s/ LISA CHAFFEE

  Name:   LISA CHAFFEE   Title:   VICE PRESIDENT     Brown Brothers Harriman &
Co. acting as agent for OppenheimerFunds, Inc.



--------------------------------------------------------------------------------

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of the
Lender named below.

 

Oppenheimer Master Loan Fund, LLC,

/s/ LISA CHAFFEE

Name:   LISA CHAFFEE Title:   VICE PRESIDENT   Brown Brothers Harriman & Co.
acting as agent for OppenheimerFunds, Inc.

Dated: July 30, 2014



--------------------------------------------------------------------------------

Oppenheimer Senior Floating Rate Fund, as Lender By:  

/s/ LISA CHAFFEE

  Name:   LISA CHAFFEE   Title:   VICE PRESIDENT     Brown Brothers Harriman &
Co. acting as agent for OppenheimerFunds, Inc.



--------------------------------------------------------------------------------

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of the
Lender named below.

 

Oppenheimer Senior Floating Rate Fund,

/s/ LISA CHAFFEE

Name:   LISA CHAFFEE Title:   VICE PRESIDENT   Brown Brothers Harriman & Co.
acting as agent for OppenheimerFunds, Inc.

Dated: July 30, 2014



--------------------------------------------------------------------------------

WESTERN ASSET MANAGEMENT COMPANY, as Investment Manager and agent on behalf of
certain of its clients By:  

/s/ NAVEEN K. KHOSLA

Name:   NAVEEN K. KHOSLA Title:   MANAGER, SECURITIES OPERATIONS



--------------------------------------------------------------------------------

as Lender, Voya Prime Rate Trust By:   Voya Investment Management Co. LLC,   as
its investment manager Voya Senior Income Fund By:   Voya Investment Management
Co. LLC,   as its investment manager Voya Floating Rate Fund By:   Voya
Investment Management Co. LLC,   as its investment manager ISL Loan Trust By:  
Voya Investment Management Co. LLC,   as its investment advisor ISL Loan Trust
II By:   Voya Investment Management Co. LLC,   as its investment advisor ING
(L) Flex – Senior Loans By:   Voya Investment Management Co. LLC,   as its
investment manager Voya Investment Trust Co. Plan for Employee Benefit
Investment Funds – Voya Senior Loan Trust Fund By:   Voya Investment Trust Co.
as its trustee IBM Personal Pension Plan Trust By:   Voya Investment Management
Co. LLC,   as its investment manager ING Euro Loans Fund I, LLC By:   Voya
Alternative Asset Management LLC,   as its managing member Voya CLO 2011-1, Ltd.
By:   Voya Alternative Asset Management LLC,   as its portfolio manager Voya CLO
2012-1, Ltd. By:   Voya Alternative Asset Management LLC,   as its portfolio
manager BayernInvest Alternative Loan-Fonds By:   Voya Investment Management Co.
LLC,   as its investment manager Voya CLO 2012-2, Ltd. By:   Voya Alternative
Asset Management LLC,   as its investment manager Voya CLO 2012-3, Ltd. By:  
Voya Alternative Asset Management LLC,   as its investment manager

Voya CLO 2012-4, Ltd. By:   Voya Alternative Asset Management LLC,   as its
investment manager California Public Employees’ Retirement System By:   Voya
Investment Management Co. LLC,   as its investment manager Voya CLO 2013-1, Ltd.
By:   Voya Alternative Asset Management LLC,   as its investment manager New
Mexico State Investment Council By.   Voya Investment Management Co. LLC,   as
its investment manager Voya CLO 2013-2, Ltd. By:   Voya Alternative Asset
Management LLC,   as its investment manager By:  

/s/ Ralph E. Bucher

  Name:   Ralph E. Bucher   Title:   Senior Vice President

 



--------------------------------------------------------------------------------

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

Certification for Receipt of EveryWare Warrants

* * * ATTENTION: ACTION REQUIRED * * *

AS A TERM LENDER, YOU ARE ENTITLED TO RECEIVE PENNY WARRANTS TO PURCHASE SHARES
OF COMMON STOCK IN EVERYWARE GLOBAL, INC. YOU ARE ENTITLED TO RECEIVE THE
WARRANTS FREE OF CHARGE IN ACCORDANCE WITH THE AMENDMENT REFERENCED BELOW.

HOWEVER, YOU MUST COMPLETE AND RETURN THIS CERTIFICATE BY NO LATER THAN
SEPTEMBER 28, 2014. OTHERWISE YOU WILL LOSE THE RIGHT TO RECEIVE SUCH WARRANTS.

* * * ATTENTION: ACTION REQUIRED * * *

Reference is made to the Waiver and Amendment Number One to Term Loan Agreement
(the “Amendment”), dated as of July 30, 2014, by and among ANCHOR HOCKING, LLC,
a Delaware limited liability company (“Anchor”), ONEIDA LTD., a Delaware
corporation (“Oneida” and together with Anchor, each individually, a “Borrower”
and collectively “Borrowers”), UNIVERSAL TABLETOP, INC., a Delaware corporation
(“Holdings”), the Lenders party to the Term Loan Agreement (defined below)
listed on the signature pages thereto and constituting the Required Lenders,
each other Subsidiary of Holdings party thereto (collectively, the
“Guarantors”), DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent
(“Administrative Agent”), and EVERYWARE GLOBAL, INC., a Delaware corporation
(“Parent”). Unless otherwise specified, capitalized terms used in this
certificate have the meaning assigned to them in the Amendment or the Term Loan
Agreement dated as of May 21, 2013 by and among Holdings, Borrowers, Guarantors
and Administrative Agent (as amended, restated, supplemented, or otherwise
modified from time to time, the “Term Loan Agreement”). This certificate is
being delivered by the undersigned pursuant to Section 6(b) of the Amendment.

The undersigned hereby certifies that:

1. I accept delivery of the Warrants issued to me pursuant to the Amendment and
the Warrant Agreement.

2. I represent and warrant as follows:

 

  ¨ I am an “accredited investor” within the meaning of Rule 501(a)(1) under the
Securities Act of 1933, as amended (the “Securities Act”).

 

  ¨ I am not an “accredited investor” within the meaning of Rule 501(a)(1) under
the Securities Act.

3. By acceptance of this Warrant, I agree and represent that:

(i) I will not offer or sell the Warrants by any form of general solicitation or
general advertising, including but not limited to the methods described in Rule
502(c) under the Securities Act.

(ii) I understand that the Warrants are characterized as “restricted securities”
under the U.S. federal securities laws inasmuch as they are being acquired from
Parent in a transaction not involving a public offering and that under such laws
and applicable regulations such securities may be resold without registration
under the Securities Act only in certain limited circumstances.



--------------------------------------------------------------------------------

(iii) I understand that certificates evidencing the Warrants will bear any
legend as required by the Blue Sky laws of any state and a restrictive legend in
substantially the form set forth in the Warrant Agreement.

(iv) I agree to be bound by all of the terms and conditions contained in the
Warrant Agreement.

(v) I am a resident of that jurisdiction specified below my address set forth on
the signature page below.

(vi) I, either alone or together with my representatives, have such knowledge,
sophistication and experience in business and financial matters so as to be
capable of evaluating the merits and risks of the prospective investment in the
Warrants, and have so evaluated the merits and risks of such investment.

(vii) Prior to the date hereof, I have had an opportunity to review the
Company’s Annual Report on Form 10-K, the Company’s Quarterly Report on Form
10-Q for the most recently completed fiscal quarter and a copy of the Warrant
Agreement. I have had an opportunity to ask questions and receive answers
concerning the terms of the Warrants.

This Certificate must be returned no later than September 28, 2014 to the
following address or via email:

Kirkland & Ellis LLP

300 North LaSalle

Chicago, IL 60654

Attn: John Gunderson

john.gunderson@kirkland.com



--------------------------------------------------------------------------------

Under penalties of perjury I declare that I have examined this certification and
to the best of my knowledge and belief it is true, correct, and complete, and I
further declare that I have the authority to sign this document on behalf of the
Lender named below. Please sign a separate certificate for each Lender that is
receiving Warrants.

 

 

Please insert name of Lender record holder

 

Name: Title: ADDRESS:

Dated:             , 2014